Case: 6:17-cr-00036-CHB-HAI Doc #: 138 Filed: 08/26/19 Page: 1 of 5 - Page ID#: 708



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 CRIMINAL ACTION NO. 6:17-CR-36-CHB

 UNITED STATES OF AMERICA                                                               PLAINTIFF


 V.                                       STIPULATIONS


 RODNEY SCOTT PHELPS                                                                DEFENDANT

                                             * * * * *

         The parties, through counsel, and in order to expedite and simplify the trial of this case, do

 hereby stipulate, admit, and agree as follows:

      1) That the Federal Bureau of Investigation received five hard drives worth of evidence on

         May 28, 2015, and that until their presentation at trial, these hard drives were never out of

         the control and custody of law enforcement personnel or the United States Attorney’s

         Office.

      2) That the Federal Bureau of Investigation obtained the following evidence under the

         authority of a search warrant from Regus Office Space, which rented the Defendant his

         office space in Nashville, Tennessee, and that until their presentation at trial, these items

         were never out of the control and custody of law enforcement personnel or the United

         States Attorney’s Office [Inventory at USA-00000971-973]:

             •     Regus conferencing account card
             •     Scott Phelps business card
             •     Room reservation print out for Scott Phelps
             •     Photograph of Scott Phelps and family
             •     Expedia update vouchers for Scott Phelps for Las Vegas
             •     Maverick Investment Holdings account *0639 statements from Bank of America
             •     UPS mailer addressed to Maverick Asset Management containing envelope
                   addressed to Scott and Pam Phelps from CMT/ABATE and contents: oil rig
Case: 6:17-cr-00036-CHB-HAI Doc #: 138 Filed: 08/26/19 Page: 2 of 5 - Page ID#: 709



           •   Maverick Energy LLC Belize Petroleum Joint Venture brochure with Maverick
               Energy’s Operating Agreement
           •   Maverick Asset Management Investment Proposal
           •   Investor’s Business Daily welcome letter to Scott Phelps, newspapers, and account
               statements
           •   JSJ Development Group Proposal to Purchase Harrah’s Casino and Hotel
           •   Monex booklet
           •   Scottrade Voting Proxy, listing Scott Phelps as Member
           •   UPS envelope with Community Trust Bank records inside
           •   Community Trust Bank records for account *1699
           •   Bank of America bank statements for account *0639
           •   Oil Tech Magazine addressed to Phelps’ address
           •   Custom Built Gates business card
           •   Stocks and Commodities magazine addressed to Phelps

    3) That Community Trust Bank is headquartered in Pikeville, Kentucky, in the Eastern

       District of Kentucky.

    4) That all wires entering or leaving Community Trust Bank accounts necessarily travel

       through Community Trust Bank’s wire room located in Pikeville, Kentucky, in the

       Eastern District of Kentucky.

    5) That the following United States documents are authentic and admissible under Federal

       Rule of Evidence 803(6) or 803(8):

           a. Records obtained from Bank of America [USA-00018217; USA-00019006-

               19012; USA-00019171-19174]

           b. Records obtained from BB&T [USA-00000239-254; USA-000011059-11065]

           c. Records obtained from Community Trust Bank [USA-00007997-0008369; USA-

               000011216-12599; USA-00012627-00012744; USA-0000014119-14120; USA-

               0000014136; USA-00019910-00019911; USA-00020068-00021341; USA-

               00021359-21396]

           d. Records obtained from Regions Bank [USA-00017369-17853; USA-00017856-

               17869; USA-00019894-00019909; USA-00021342-21343]
Case: 6:17-cr-00036-CHB-HAI Doc #: 138 Filed: 08/26/19 Page: 3 of 5 - Page ID#: 710



            e. Records obtained from HSBC Bank [USA-00000337-368; USA-00012600-

                12626; USA-00015696]

            f. Records obtained from Gain Capital [USA-0001522-1999; USA-00002028-2095]

            g. Records obtained from Delaware Division of Corporations [USA-00000007-31]

            h. Records obtained from Agents and Corporations, Inc. [USA-00000032-208]

            i. Records obtained from UPS Stores [USA-00019750-19819, USA-00019821-

                19893, USA-00020060-20065]

            j. Records obtained from Regus Office Space [USA-00000286-301]

            k. Records obtained from Trading Advantage [USA-00015317-15695; USA-

                00019094-19130; USA-00019137-19147]

            l. Records from Scottrade [USA-00014882-18978]

            m. Records obtained from GoDaddy [USA-00021805-22573]

            n. Records obtained from First American Trust [USA-00000439-451]

    6) That the following United States documents are authentic:

            a. Maverick Asset Management Website archive, performed by CFTC [USA-

                00013652-13654; USA-00019513-19749]

        This Stipulation is agreed to only so as to expedite the trial and prevent any

 inconvenience to the witnesses.

        It is further stipulated and agreed that this Stipulation may be read to the jury in its

 entirety and introduced into evidence as an exhibit, and that the facts herein stipulated are to

 have the same status, dignity, and effect as the uncontradicted testimony of credible witnesses,

 and may be considered by the jury in the same manner as if they had been so testified to.

        It is further stipulated and agreed that the representatives of the parties herein may

 incorporate the facts contained in this stipulation into any opening or closing statements, charts
Case: 6:17-cr-00036-CHB-HAI Doc #: 138 Filed: 08/26/19 Page: 4 of 5 - Page ID#: 711



 or summaries, and none of the parties shall be barred from introducing other evidence tending to

 explain the facts stipulated herein or the intent or knowledge of the parties in relation thereto;

 and further, any party may introduce other evidence which is not inconsistent with the facts

 stipulated.

        In agreement with the above stipulation, the parties to this action have affixed their

 signatures hereto.

  8/26/2019                                     /s/ Kathryn M. Anderson
 Date                                           Assistant United States Attorney


  8/26/2019                                     /s/ Andrew M. Stephens
 Date                                           Attorney for Rodney Scott Phelps
Case: 6:17-cr-00036-CHB-HAI Doc #: 138 Filed: 08/26/19 Page: 5 of 5 - Page ID#: 712




                                   CERTIFICATE OF SERVICE

        On August 26, 2019, I electronically filed this document through the ECF system, which

 will send the notice of electronic filing to all counsel of record.



                                                        _/s/ Kathryn M. Anderson ______________
                                                        Assistant United States Attorney
